internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc corp b03 plr-149206-01 date date distributing sub sub controlled shareholder business m business n date date date date date date date date plr-149206-01 date aa yy zz we respond to your representative’s letter dated date for rulings concerning the federal_income_tax consequences of a proposed and partially consummated transaction additional information was submitted in letters dated january february and the material information submitted for consideration is summarized below distributing a publicly traded domestic_corporation is the common parent of an affiliated_group_of_corporations that files a consolidated federal_income_tax return prior to date distributing owned all of common_stock and series a preferred_stock of controlled which together comprise aa greater than of the total voting power of all classes of controlled stock entitled to vote controlled owns shares in other foreign subsidiaries which are otherwise not relevant for the transaction proposed herein distributing and controlled both use the accrual_method of accounting for its federal_income_tax return and have a taxable_year ending on date distributing is directly engaged in business m controlled is directly engaged in business n controlled was incorporated by distributing on date on date distributing contributed all its assets relating to business n to controlled in a transaction represented to qualify under sec_351 shareholder is currently a member of the boards of directors of distributing and controlled before the proposed and partially consummated transaction shareholder owned directly or beneficially yy greater than of distributing common_stock and after the proposed transaction is expected to own directly or beneficially zz greater than of controlled common_stock the taxpayer represents that shareholder will resign from the board_of directors of either distributing or controlled within months after the proposed transaction takes place distributing and controlled will enter into several transitional agreements transitional agreements which will provide for a smooth transition from a corporate structure that includes both companies and in which certain knowledge or expertise may exist in one or the other company to two separate and independent publicly traded companies all of the transitional agreements will terminate on or before date we have received financial information indicating that business m currently conducted through distributing and business n currently conducted through controlled each have had gross_receipts and operating_expenses representative of an plr-149206-01 active trade_or_business for each of the past five years problems have arisen in connection with controlled’s customers and suppliers who object to doing business with controlled while controlled is a subsidiary of distributing distributing has submitted information indicating that the potential loss of income from losing these customers and suppliers is significant accordingly to address these issues the following transaction was proposed and has been partially consummated i on date distributing formed sub a domestic holding_company as a wholly owned subsidiary ii on date distributing contributed all of its controlled stock to sub iii on date and date distributing contributed cash and certain investment_assets to sub iv controlled will form a wholly owned limited_liability_company and contribute all of its operating_assets and liabilities to that limited_liability_company controlled will retain certain investment_assets the limited_liability_company will be treated as an entity disregarded from controlled for federal_income_tax purposes pursuant to an election under sec_301_7701-3 v sub will contribute the cash it received on date and date from distributing to controlled sub will transfer its other assets to distributing in connection with a merger of sub back up into distributing vi distributing will distribute all of its controlled stock to its shareholders the distribution the distribution will be pro_rata among distributing common stockholders series d stockholders on an as-converted basis and series e stockholders on an as-converted basis following the proposed transaction both distributing and controlled will be publicly owned companies and sub will be eliminated the taxpayers have made the following representations in connection with the proposed transaction a b any indebtedness owed by controlled to distributing after the distribution will not constitute stock_or_securities no part of the consideration to be distributed by distributing will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of distributing plr-149206-01 c d e f g h i j the five years of financial information submitted concerning business m represents its present operations and there have been no substantial operational changes concerning business m since the date of the last financial statements submitted the five years of financial information submitted concerning business n represents its present operations and there have been no substantial operational changes concerning business n since the date of the last financial statements submitted following the distribution distributing and controlled each will continue independently and with its separate employees the active_conduct of its business the distribution is carried out for the following corporate business_purpose to resolve problems controlled has had with customers and suppliers who object to doing business with controlled because of distributing’s competing business the distribution is motivated in whole or substantial part by this corporate business purposes there is no plan or intention by any shareholder who own sec_5 percent or more of the stock of distributing and the management of distributing to its best knowledge is not aware of any plan or intention on the part of any particular remaining shareholder of distributing to sell exchange transfer by gift or otherwise dispose_of any stock in or securities of either distributing or controlled after the transaction there is no plan or intention by either distributing or controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the distribution other than through stock purchases meeting the requirements of sec_4 b of revproc_96_30 there is no plan or intention to liquidate either distributing or controlled to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation after the distribution except in the ordinary course of business and except that distributing may sell or otherwise dispose_of the assets of sub either before or after the distribution no intercorporate debt will exist between distributing or any of its subsidiaries and controlled or any of its subsidiaries at the time of or after the distribution other than intercompany payables and receivables between members of the distributing group incurred in the ordinary course of business plr-149206-01 k l m n immediately before the distribution items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations further any excess_loss_account distributing may have in controlled stock will be included in income immediately before the distribution payments made in connection with all continuing transactions if any between distributing or any of its subsidiaries and controlled or any of its subsidiaries will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length except for payments made under the transitional agreements neither distributing nor controlled is an investment_company as defined in sec_368 and iv the distribution is not part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing percent or more of the total combined voting power of all classes of stock of either distributing or controlled or stock possessing percent or more of the total value of all classes of stock of distributing or controlled based solely on the information submitted and the representations as set forth above we hold as follows for federal tax purposes steps i ii iii and v above will be treated as if distributing transferred cash to controlled in constructive exchange for additional stock of controlled the transitory existence of sub will disregarded the contribution followed by the distribution will constitute a reorganization within the meaning of sec_368 distributing and controlled each will be a_party_to_a_reorganization within the meaning of sec_368 controlled will recognize no gain_or_loss on the receipt of the cash in constructive exchange for additional controlled stock sec_1032 distributing will recognize no gain_or_loss on the distribution sec_361 distributing’s shareholders will recognize no gain_or_loss and no amounts will be included in their income upon the receipt of the controlled stock sec_355 the aggregate basis of the distributing stock and the controlled stock in the hands of each distributing shareholder immediately after the distribution will equal the basis of the distributing stock held by each plr-149206-01 shareholder immediately prior to the distribution allocated between the distributing and controlled stock in proportion to the fair_market_value of each immediately after the distribution in accordance with sec_1_358-2 sec_358 b and c the holding_period of the controlled stock received by each distributing shareholder in the distribution will include the holding_period of the distributing stock on which the distribution is made provided that the distributing stock is held as a capital_asset on the date of the distribution sec_1223 proper allocation of earnings_and_profits between distributing and controlled will be made under sec_1_312-10 and sec_1_1502-33 except as specifically set forth above no opinion is expressed concerning the federal tax consequences of the proposed transaction under any other provision of the code and regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction the rulings contained in this letter are predicated upon the facts and representations submitted by the taxpayers and accompanied by a penalties of perjury statement executed by an appropriate party this office has not verified any of the materials submitted in support of the request for a ruling verification of the information representations and other data may be required as part of the audit process see section dollar_figure of revproc_2002_1 2002_1_irb_1 which discusses in greater detail the revocation or modification of ruling letters however when the criteria in section dollar_figure of revproc_2002_1 i r b pincite are satisfied a ruling is not revoked or modified retroactively except in rare or unusual circumstances this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter should be attached to the federal_income_tax returns of the taxpayers involved for the taxable_year in which the transaction covered by this ruling letter is consummated pursuant to a power_of_attorney on file in this office a copy of this letter has been sent to your authorized representative sincerely yours ken cohen senior technician reviewer branch office of associate chief_counsel corporate cc
